Macdonald, Ian

From:                            Macdonald, Ian
Sent:                            Wednesday, November 11, 2020 1:00 PM
To:                              Helen Ono West
Cc:                              Reed Morgan; Macdonald, Ian
Subject:                         Re: [EXTERNAL] Flessner v. Progressive, et al.


No opposition. Actually, I was going to do the same. Since you've started, I'll hold off. Ian

Sent from my mobile device



       On Nov 11, 2020, at 11:06 AM, Helen Ono West <helen@thebuckleylawgroup.com> wrote:


       Good morning,
         just called and left you a message but I wanted to follow up via email since you'll be in depos all day.
       I'm getting ready to file our motion to consolidate cases with Bertram and wanted to make sure that you
       weren't opposed.

       Let me know if you have any questions or feel free to give me a call.

       Best,

       Helen Ono West ~ Associate
       The Buckley Law Group
       1811 Bering Drive, Suite 300
       Houston, Texas 77057
       Tel: 281.719.9312
       Fax: 281.719.9307
       helen@thebuckleylawgroup.com

       <image001.png>




                                                                                                       EXHIBIT
                                                                                                 a     /l t1
                                                                                                 D
